Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2021

                                     No. 04-21-00443-CV

                           IN THE INTEREST OF J.J.H., a child,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01604
                          Honorable Susan D. Reed, Judge Presiding


                                        ORDER
        The reporter’s record was due on October 25, 2021. The court reporter filed a
notification of late record. The notification of late reporter’s record is hereby NOTED. Time is
extended to November 24, 2021.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court